FILED
                              NOT FOR PUBLICATION                            JUN 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SITI MARHAENNY                                   No. 09-70011
RAHAYUNINGSIH; et al.,
                                                 Agency Nos. A099-779-854
               Petitioners,                                  A099-779-855
                                                             A099-779-856
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Siti Marhaenny Rahayuningsih and her family, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence, Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010),

and we deny the petition for review.

       Substantial evidence supports the agency’s conclusion that petitioners failed

to establish past persecution or an objectively reasonable fear of future persecution

on account of a protected ground, because they did not demonstrate that the

persons who attempted to force Rahayuningsih to return her adopted daughter to

the daughter’s biological mother were motivated by more than a personal dispute.

See id. at 1015-16 (9th Cir. 2010) (the Real ID Act requires a protected ground to

be “one central reason” for the persecution). Accordingly, petitioners’ asylum

claim fails.

       PETITION FOR REVIEW DENIED.




                                          2                                    09-70011